Citation Nr: 1737446	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-02 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability, and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel
INTRODUCTION

The Veteran had active military service from January 2003 to July 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction over the case was subsequently transferred to the VA RO in Houston, Texas.

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2017 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file. 

The issue of entitlement to service connection for a low back disability is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed November 2005 rating decision denied service connection for a lower back disability.

2. The evidence associated with the claims file subsequent to the November 2005 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disability.






CONCLUSION OF LAW

New and material evidence has been received sufficient to reopen a claim for service connection for a low back disability.  38 U.S.C. §§ 5108, 7104, 7105 (2016); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A November 2005 rating decision denied service connection for a lower back disability based on a finding that the Veteran did not have a low back disability that was related to his active service.  The Veteran did not appeal that decision.

The pertinent evidence that has been received since the November 2005 rating decision includes the Veteran's Board hearing testimony regarding a fall that occurred in 2003, at which time he initially injured his back; and the Veteran's statements that he has continued to experience chronic back pain since the initial 2003 injury while in active service.

The Board finds that the evidence is new and material.  The Board notes it is not cumulative or redundant of the evidence previously of record.  Moreover, it raises a reasonable possibility of substantiating the claim.  Accordingly, reopening of the claim of entitlement to service connection for a low back disability is warranted.  To that extent only, the appeal is allowed.


ORDER

New and material evidence has been received and reopening of the claim of entitlement to service connection for a low back disability, is granted.




REMAND

The Board finds that additional development is required before the issue of entitlement to service connection for a low back disability is decided.

The Veteran has asserted that he first injured his back while in active service and that he has continued to experience back pain since that time.  Specifically, the Veteran reported that while participating in basic training in 2003, he fell of a barricade approximately 5-6 feet and landed hard on his neck, shoulder, and back.  He reported that he was unable to engage in any training exercises for the rest of the day and actually started to experience muscle spasms.  He reported that he has continued to experience back problems since the injury while in active service.  

In April 2011, the Veteran was afforded a VA examination.  The examiner diagnosed herniated disc and degenerative changes of the lumbar spine and opined that it was less likely as not that the Veteran's current low back disability was incurred in or aggravated by active service, or that it was secondary to his cervical spine disability.  The examiner did not provide a rationale for the opinion.  

In a May 2012 addendum VA opinion the examiner opined that the Veteran's current back disability was less likely as not incurred in or caused by the claimed in-service injury, event, or illness.  In this regard, the examiner noted that there was no treatment for a back disability while the Veteran was in active service and the first documented complaint related to the lumbar spine was from 2006.

The Board finds that the April 2011 and May 2012 VA medical opinion are inadequate for adjudication purposes.  In this regard, neither examiner appeared to consider the Veteran's lay statements regarding the onset and continuity of his back pain.  Further, neither examiner provided an adequate opinion as to whether the Veteran's back disability was caused or chronically worsened by a service-connected disability.

Therefore, the Veteran should be afforded a new VA examination to determine the nature and etiology of any currently present back disability.  

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the remaining issue on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.  

2.  Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise, who has not previously examined the Veteran or provided an opinion in this appeal, to determine the nature and etiology of any currently present low back disability.  The claims file must be made available to, and reviewed by the examiner.  Any indicated tests and studies should be performed.  

Based on the examination of the Veteran and the review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any currently present low back disability had its onset during active service or is otherwise etiologically related to active service, to specifically include the Veteran's report of a fall in 2003.  The examiner should presume that the Veteran is a reliable historian with regard to his reports of the onset and continuity of his low back symptoms.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any currently present low back disability was caused or aggravated by a service-connected disability.  

The rationale for all opinions expressed must be provided.  

3.  Confirm that the VA examination report and any opinions provided comport with this remand and undertake any additional development determined to be warranted.  

4.  Then, readjudicate the remaining claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow for the appropriate time for response.  Then, return the case to the Board for further appellate action.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2016).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).
Department of Veterans Affairs


